Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered March 10, 1997, convicting him of arson in the second degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, evidence of an uncharged crime was properly admitted as part of the res gestae, as it was so inextricably interwoven with the admissible evidence that it was necessary to an understanding of other parts of the testimony (see, People v Sceravino, 193 AD2d 824; see also, People v Ventimiglia, 52 NY2d 350, 359).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a *257reasonable doubt of arson in the second degree (see, Penal Law § 150.15; People v Fisher, 112 AD2d 1008).
The defendant’s remaining contention is without merit. Mangano, P. J., Luciano, Feuerstein and Schmidt, JJ., concur.